Title: Hugh Nelson to Thomas Jefferson, 29 February 1820
From: Nelson, Hugh
To: Jefferson, Thomas


					
						Sir,
						
							Washington
							Feby 29th 1820.
						
					
					I must ask your pardon for this day in a debate taking the liberty of reading an Extract from your letter in an address which I delivered to the House—It was only only that extract which related to the missouri question—I cou’d not forego the temptation of availing myself of the Influence of your name, to attempt to check the mad career of the majority on this most interesting question—I trust I shall receive your forgiveness for this liberty—at present we are debating a Bill for admitting Missouri into the Union—To this the Northern Men are endeavouring to attach the restriction—The immediate question before us is shall this clause be imperative on Missouri—or shall it be discretionary—I fear much they will triumph in their absolute Injunction
					
					Another Bill is pending between the two houses—A conference is ordered by both Houses and committees are appointed—This was the Bill which originated in the H.R. for admitting Maine into the Union—The Senate attached to it the Bill for admitting Missouri—They also attached the Provision for admitting slavery from into the Missouri and the country lying along the Mississippi, but excluding it from territories north of 36.° 30—and admitting the same into the Country South of this line of latitude—The House struck out this amendment—The Senate insisted—The House also insisted—The Senate asked the conference—the House agreed to it—It now stands on this question of compromise proposed—what will be the Issue I can not say—Great efforts are making on both Sides—With Sentiments of respect
					
						I tender my salutations—
						
							Hugh Nelson
						
					
				